20-10410-hcm Doc#234 Filed 09/21/20 Entered 09/21/20 16:00:04 Main Document Pg 1 of
                                        4



                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

      IN RE:                                               §
                                                           §         CASE NO. 1:20-10410-HCM
      3443 ZEN GARDEN, L.P.                                §
                                                           §         Chapter 11
          DEBTOR.                                          §
                                      NOTICE OF AMENDED BUDGET

         Gregory S. Milligan, Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate (the
  “Estate”) of 3443 Zen Garden L.P. (the “Debtor”) hereby files this Notice of Amended Budget.
         PLEASE TAKE NOTICE THAT the Court entered its Amended Final Order Granting
  Chapter 11 Trustee’s Motion to Obtain Secured Credit on an Interim and Final Basis (ECF No.
  144, the “Final Financing Order”).

          PLEASE TAKE FURTHER NOTICE THAT attached to the Final Financing Order is the
  original approved final budget (the “Original Final Budget”) that governs the Estate’s use of funds
  under the credit facility (the “Credit Facility”) provided to the Estate by Romspen Mortgage
  Limited Partnership (the “Lender”).
          PLEASE TAKE FURTHER NOTICE THAT in accordance with paragraph 6(b) of the
  Final Financing Order, the Trustee, upon reasonable consultation with the Lender, may amend the
  Original Final Budget by filing a proposed amended budget (the “Amended Budget”). A copy of
  the Amended Budget is attached hereto.

          PLEASE TAKE FURTHER NOTICE THAT any party with standing shall have until 5:00
  p.m. (prevailing central time) on Wednesday, September 23, 2020 to file a written objection to
  any portion of the Amended Budget with a corresponding motion and uploaded proposed order
  requesting an expedited hearing on the objection in conformance with Local Rule 9014(e) and
  Judge Mott’s special procedures regarding expedited hearings,1 and such objection shall be
  resolved, whether by agreement or order of the Court, subject to the Court’s availability, within
  four (4) days after the filing of the Amended Budget.

         PLEASE TAKE FURTHER NOTICE THAT absent any timely objection, the Amended
  Budget shall be effective and become the “Budget” as that term is used in the Final Financing
  Order.




  1
      Available at https://www.txwb.uscourts.gov/procedures-judge-h-christopher-mott#motion-expedite


  NOTICE OF AMENDED BUDGET                                                                             PAGE 1 OF 3
20-10410-hcm Doc#234 Filed 09/21/20 Entered 09/21/20 16:00:04 Main Document Pg 2 of
                                        4



         Dated: September 21, 2020             /s/ Jason M. Rudd
                                               Jason M. Rudd, Tex. Bar No. 24028786
                                               Scott D. Lawrence, Tex. Bar No. 24087896
                                               Daniella G. Heringer, Tex. Bar No. 24103460
                                               WICK PHILLIPS GOULD & MARTIN, LLP
                                               3131 McKinney Avenue, Suite 100
                                               Dallas, Texas 75204
                                               Telephone: (214) 692-6200
                                               Facsimile: (214) 692-6255
                                               jason.rudd@wickphillips.com
                                               scott.lawrence@wickphillips.com
                                               daniella.heringer@wickphillips.com

                                               COUNSEL FOR GREGORY S. MILLIGAN,
                                               CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.



                                  CERTIFICATE OF SERVICE
          I certify that on September 21, 2020, a true and correct copy of the forgoing was served on
  the following parties at the indicated email addresses:

  Christopher G Burwell on behalf of Creditor Wembley Metal Buildings, LLC
  cburwell@baileyandbaileypc.com

  Martyn B. Hill on behalf of Creditor Lone Star Materials, Inc.
  mbh@pdhlaw.com, eservice@pdhlaw.com;mah@pdhlaw.com; sserry@pdhlaw.com

  B. Russell Horton on behalf of Debtor 3443 Zen Garden, LP and Creditor Panache Development
  & Construction, Inc.
  rhorton@gbkh.com, kseabolt@gbkh.com

  Paul H. Jordan on behalf of Creditors Texas Air, LLC, Hill Country Electric Supply, L.P.,
  Koetter Fire Protection of Austin, LLC
  pjordon@sneedvine.com, gtwnfilings@sneedvine.com

  Tara LeDay on behalf of Creditor The County of Hays, Texas
  tleday@ecf.courtdrive.com;kmorriss@mvbalaw.com;vcovington@mvbalaw.com;bankruptcy@
  mvbalaw.com;alocklin@mvbalaw.com

  Kell C. Mercer on behalf of Petitioning Creditor ACM Services LLC, Petitioning Creditor
  Austin Glass & Mirror, Inc., Creditor Lyle America, Inc. d/b/a Glass.com of Illinois, Creditor
  Hill Country Electric Supply, L.P., Creditor Koetter Fire Protection of Austin, LLC, Creditor
  Capital Industries, LLC, Creditor Texas Air, LLC,
  kell.mercer@mercer-law-pc.com


  NOTICE OF AMENDED BUDGET                                                                PAGE 2 OF 3
20-10410-hcm Doc#234 Filed 09/21/20 Entered 09/21/20 16:00:04 Main Document Pg 3 of
                                        4


  Lisa M. Norman on behalf of Creditor American Builders and Contractors Supply Co., Inc. d/b/a ABC
  Supply Co., Inc.
  lnorman@andrewsmyers.com, kdubose@andrewsmyers.com

  Danielle Nicole Rushing on behalf of Int. Party Lincoln 1861, Inc., Dan White & Daniel White
  drushing@dykema.com, lvasquez@dykema.com;docketsat@dykema.com,

  Thomas C. Scannell on behalf of Creditor and Int. Party Romspen Mortgage Limited Partnership
  tscannell@foley.com, acordero@foley.com

  Jason A. Starks on behalf of Creditor Travis County
  bkecf@traviscountytx.gov

  Jeffrey M. Tillotson on behalf of Creditor Dan White
  jtillotson@tillotsonlaw.com, swade@tillotsonlaw.com;keith@tillotsonlaw.com

  United States Trustee - AU12
  ustpregion07.au.ecf@usdoj.gov

  Richard James Wallace, III on behalf of Creditor Equipmentshare.com, Inc.
  richard.wallace@solidcounsel.com

  Stephanie L O'Rourke on behalf of Creditor Capital Pumping, LP
  sorourke@cokinoslaw.com, sdavis@cokinoslaw.com

  Deborah D. Williamson on behalf of Creditor Dan White Family Trust and Dan White
  dwilliamson@dykema.com, mlongoria@dykema.com;docketsat@dykema.com

  Robert L. Barrows on behalf of Creditor H&H Crane Services, Inc. dba Texas Crane Service
  rbarrows@wdblaw.com, bchapa@wdblaw.com; PACERnotice@gmail.com

  Misti Lachelle Beanland on behalf of Creditor & Plaintiff Ferguson Enterprises, LLC
  beanland@mssattorneys.com

  Annmarie Antoniette Chiarello on behalf of Interested Party Rob Roy Parnell, the Receiver
  achiarello@winstead.com, dgalindo@winstead.com

  Bruce J Duke on behalf of Plaintiffs & Interested Parties Absolute Energy Resources, Inc.,
  Absolute Environmental Waste Management, Inc., Dan White Family Trust, Eco Industrial
  Business Park Inc., Lincoln 1861, Inc., Lot 11 GP Ltd., Lot 11 Limited Partnership, Symmetry
  Asset Management, Inc., and Daniel White
  brucedukeesq@gmail.com, brucedukeesq@gmail.com

  Barbara Lee Emerson on behalf of Creditor Schindler Elevator Corporation
  bemerson@bellingersuberg.com, rmoors@bellingersuberg.com

                                                /s/ Jason M. Rudd

  NOTICE OF AMENDED BUDGET                                                                  PAGE 3 OF 3
20-10410-hcm Doc#234 Filed 09/21/20 Entered 09/21/20 16:00:04 Main Document Pg 4 of
                                        4
3443 Zen Garden LP
Final Postpetition Budget - October Update
                                                                                                                           OCTOBER
Week Ending:                                                                         2-Oct                9-Oct             16-Oct           23-Oct            30-Oct
Beginning Cash Balance                                                       $                  -     $      (323,381) $       (451,191) $       (692,574) $       (770,801)
RECEIPTS
Total Cash Receipts
DISBURSEMENTS
Utilities                                    Service Provided
   City of Austin                            Electric/Water/Drainage                                                            18,000                                  18,000
   Waste Connection                          Waste Removal                                    1,600                                                                      1,600
   Texas Gas                                 Gas                                                                                     150                                   150
   Spectrum                                  Internet                                           360                                                                        360
   AT&T                                      Telephone lines in Elevators                       144                                                                        144
Total Utilities                                                                               2,104                  -          18,150                   -              20,254
Security & Maintenance                       Service Provided
  IPSA                                       Patrol Security                                  4,500                4,500          4,500                4,500            10,000
  ProVigil                                   Camera Security                                  1,804                                                                      1,804
  Simpli-Safe                                Entry Alarm                                                             27                                  27
  Austin Porta Potty                         Portable Toilets                                                       750
  Koetter Fire Alarm Protection Monitoring   Firm Alarm Monitoring
  The Bug Master                             Pest Control                                                                                                                  400
  Panache Development                        Campus Maintenance                               2,500                2,500          2,500                2,500             2,500
  Panache Development                        Lawn Maintenance                                 2,700                2,700          2,700                2,700             2,700
  Panache Development                        Security Gates / Material Relocation               800                  800            800                  800               800
  Environmental Services                                                                      3,200
  Emergency Repairs                                                                          10,000                             10,000
Total Security & Maintenance                                                                 25,504               11,277        20,500                10,527            18,204
Insurance
   Property Insurance - with Builder's Risk
   Panache Development - Reimb for project-specific coverage                                 42,165
Total Insurance                                                                              42,165                  -               -                   -                 -
Other Preservation Disbursements
  Structures, Inc                            Structural Engineer (incl Design)                4,200               21,700          4,200                4,200             4,200
  GSC Architects                             Architect                                        5,000                5,000          5,000                5,000             5,000
  Doucet Engineering                         Design - Civil
  ECS Southwest                              Design - Soil Engineer                          18,275
  Blu Fish Collaborative                     Design - Landscape
  Mint Engineeing                            MEP Engineer
  Panache Development                        Painting of steel                               17,500               17,500        17,500                17,500            17,500
  ACM Services                               Maintenance of Campus Power Plant
  Foundation Remediation / Repair            Foundation Repair                               49,000
  French Drains                              French Drains
  Roof Leak Repair in Central Plant          Repair leaking roof in CP                        5,500
  Structural Steel Addition                  Bracing for 4, 2nd and 3rd flrs Bldg F          16,800
  Back Forty Clean Up                        Clean up in back of property for drainage       31,333               31,333        31,333
  Structural Framing                         Structural framing - building J
  Sewer Lines                                Replacing ruptured sewer line                   24,000
  Equipment Rental                           Equipment rental                                                                     3,200
  Partner Engineering and Science            Property Condition Assessment
  BK Environmental Services, Inc             Sampling Analysis
  Panache Employee Overhead                  Employees & Benefits                            19,500                             19,500                                  19,500
  Property Taxes
Total Other Preservation                                                                 191,108                  75,533        80,733                26,700            46,200
Total Preservation                                                                       260,881                  86,810       119,383                37,227            84,658
Legal / Regulatory
  PDA
      Doucet Engineering                     Civil Engineering - PDA                                                            16,000
      McMinn Surveying                                                                        6,500
      Mike Wilson                            Land Planner - PDA
  Total PDA                                                                                   6,500                  -          16,000                   -                 -
  TxDOT
      Doucet Engineering                     Civil Engineering - TxDOT                                                          12,000
      ECS Southwest                          Soil Engineering - TxDOT                                                           23,000
      GeoTest                                Drilling for Testing - TxDOT                                                        2,500
      Spaceco                                Hydrology - TxDOT                                                                  15,000
      Blu Fish Collaborative                 Landscape Architect - TxDOT                                                         8,000
      McMinn Surveying                       Survey - TxDOT                                                                      4,500
  Total TxDOT                                                                                   -                    -          65,000                   -                 -
Total Legal / Regulatory                                                                      6,500                  -          81,000                   -                 -
Bankruptcy Carve-Outs
  Chapter 11 Trustee Fees (a)                                                                11,000               11,000        11,000                11,000            11,000
  Wick Phillips (a)                         Proposed Chap. 11 Trustee Counsel                25,000               25,000        25,000                25,000            30,000
  Harney Partners (a)                       Proposed Chap. 11 Trustee FA                      5,000                5,000         5,000                 5,000             5,000
  Sprouse Shrader Smith PLLC (a)            Special Counsel - PDA                            15,000                                                                     15,000
  Foran, O'Toole & Burke (c)                Special Counsel - TxDOT
  Fritz Byrne, Head & Gilstrap PLLC (a)     Special Counsel - TxDOT
  Gindler, Chappell, Morrison & Co. PC      Tax Preparation
  DIP Lender Post-Petition Professional Fees & Expenses
  Petitioning Creditors 503(b)(3)(A),(E) and (4) Claim (a)
  Trustee Investigation Carve-Out (a)
  Trustee Default Carve-Out (a)
  Receiver's Fees/Expenses
  United States Trustee Fees                                                                                                                                            15,000
Total Bankruptcy                                                                             56,000               41,000        41,000                41,000            76,000
Net Cash Flow                                                                            (323,381)           (127,810)         (241,383)          (78,227)         (160,658)
Ending Cash Balance                                                          $           (323,381) $         (451,191) $       (692,574) $       (770,801) $       (931,459)

NOTES:
(a) to be paid into Professional Fee Escrow account
